Citation Nr: 1800578	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-08 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for fibromyalgia pursuant to 38 U.S.C. § 1117, claimed as Gulf War Syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1969 to July 1971 and from December 1990 to August 1991; he served in Southwest Asia during the Persian Gulf War from February 8, 1991, to June 16, 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).

Notably, the Veteran has been denied service connection for a myriad of disabilities that he claimed were due to his service in the Persian Gulf, to include an eye disability, testicular pain, night sweats, and an undifferentiated somatoform disorder.  While cognizant of the prior decisions as to these claims, given the fact the Veteran limited this appeal to the issue of fibromyalgia (see March 2014 substantive appeal), the Board will not reopen the previous claims or discuss the finality of those decisions herein.  However, if the development on remand implicates the prior decisions, the Board may address the finality of the prior decisions in its final decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a new VA examination is necessary in order to determine whether the Veteran has fibromyalgia.  In this regard, the Veteran has alleged suffering from body cramps, muscle pain, joint pain, sleep problems, stress, breathing problems, and chest pain.  In April 2011, the Veteran was afforded a Gulf War examination at which point he was diagnosed with essential hypertension, gastroesophageal reflux disease (GERD), a chronic groin rash, tinea cruris, osteoarthritis of multiple joints, chronic lumbar spine degenerative spondylosis, right shoulder strain, left shoulder degenerative joint disease, bilateral knee degenerative joint disease, bilateral ankle strain, bilateral plantar fasciitis with bilateral pes planus, bilateral carpal tunnel syndrome, and migraine headaches.  While the examiner found there were no symptoms, abnormal findings, or abnormal test results that could not be attributed to a known clinical diagnosis at that time, the Veteran subsequently reported experiencing cramps, disturbed sleep, stress, and breathing problems, none of which were discussed by the Veteran or the examiner at the time of the examination.  Given the Veteran's service in Southwest Asia and his reported symptoms, the Board finds that further consideration of the provisions of 38 U.S.C. §1117(a)(1) is warranted.  Therefore, the Veteran should be afforded a new VA examination to determine whether he has fibromyalgia.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination in order to determine whether he has fibromyalgia.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

(A)  The examiner should note and detail all reported symptoms the Veteran contends are related to fibromyalgia.

(B)  The examiner should specifically state whether the Veteran's body cramps, muscle pain, joint pain, sleep disturbance, stress, breathing problems, chest pain, and any newly reported symptoms are attributed to known clinical diagnoses.  

(C)  If the Veteran suffers from any symptoms (to include body cramps, muscle pain, joint pain, a sleep disorder, stress, breathing problems, and chest pain) that cannot be associated with known clinical diagnoses, the examiner should indicate whether the Veteran has objective indications of a chronic disability, to include fibromyalgia, resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

In rendering each requested opinion, the examiner should consider and discuss all relevant evidence, to include medical documents, and all lay assertions.  A rationale for any opinion offered should be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include consideration of the presumptions for Veterans of the Persian Gulf War codified at 38 U.S.C. § 1117; 38 C.F.R. § 3.317.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 


that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




